Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In re: The Estate of Margaret Eugenia                  Appeal from the County Court at Law No.
Tatum, Deceased                                        1 of Gregg County, Texas (Tr. Ct. No.
                                                       2009-0009-P).      Memorandum Opinion
No. 06-15-00010-CV                                     delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MARCH 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk